Citation Nr: 0940897	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for degenerative disc disease (DDD) of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2009.  This matter came 
back before the Board of Veterans' Appeals (Board) on Remand 
from the United States Court of Appeals for Veterans Claims 
regarding a Board decision rendered in June 2007.  This 
matter was originally on appeal from a March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In March 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

In a June 2007 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a May 2008 Order, the Court 
granted the parties Joint Motion for Remand (JMR), vacated 
the Board's June 2007 decision and remanded the matter to the 
Board for compliance with the instructions in the JMR).  The 
JMR noted that the parties agree that the Board erred by 
failing to consider whether the claim should have been 
referred to the Director of VA's Compensation and Pension 
Service for an extraschedular evaluation of the Veteran's 
degenerative disc disease based on evidence of marked 
interference with employment and frequent hospitalizations.  
The Board was instructed to either refer the claim for 
extraschedular consideration or provide adequate reasons or 
bases for denying such referral.

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable. Thun, 
citing 38 C.F.R. § 3.321(b)(1) (2008).

Since the Court order, the Veteran has submitted additional 
evidence in support of his claim.  An August 2008 letter from 
Dr. B.D.N. in pertinent part states, " ... I feel that [the 
Veteran] is 100% disabled at this time as a result of his 
ongoing cervical, shoulder, and low back pathology."  
Service connection has been granted for post-traumatic stress 
disorder, lumbar spine DDD, bilateral hearing loss, and 
tinnitus.  The Board finds that, prior to considering whether 
the claim should be referred for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321, a VA examination is needed to 
determine whether the service-connected lumbar spine 
degenerative disc disease is causing cervical, shoulder, or 
upper extremity pathology.  

The Board notes that the Veteran was afforded a VA 
examination in February 2004.  In September 2008, the 
Veteran's attorney noted that an extraschedular evaluation 
was warranted as the Veteran's symptomatology had worsened 
dramatically since February 2004 and he was forced to stop 
working due to his back condition in January 2006.  The Board 
remanded the case so that the Veteran could be examined by an 
orthopedic physician and, if necessary, a neurologist.  This 
was not done.  The medical professional who actually 
conducted the VA examination was a physician's assistant.  
Further development is, therefore, needed in light of this 
Stegall violation.

In addition, the Board notes that the Veteran is currently 
receiving disability benefits from the Social Security 
Administration (SSA).  VA is required to obtain evidence from 
SSA, including decisions by the administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's medical and 
adjudication records should be requested 
from SSA.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.

2.  The Veteran should be afforded 
additional VA examinations by an 
orthopedist and a neurologist to 
ascertain the severity of his service-
connected lumbar spine DDD.  The claims 
file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the 
examination reports should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. 

The Board directs the physicians' 
attention to a letter dated in April 2006 
authored by Dr. W.M.M., letters dated 
April 2006 and August 2008 authored by 
Dr. B.D.N. which note the that Veteran 
also suffers from nonservice-connected 
disorders such as C8/T1 radiculopathy 
secondary to a HNP at T1-T2, radicular 
findings C7-T1 on the right, bilateral 
carpal tunnel syndrome, right shoulder 
tendonitis, and systemic lupus, and a 
letter dated in September 2009 by Dr. 
M.L.C.  

The orthopedist should separately 
identify and address all orthopedic 
residuals attributable to the Veteran's 
service-connected lumbar spine DDD.  The 
orthopedist should distinguish, to the 
extent possible, between symptomatology 
resulting from the Veteran's service-
connected lumbar spine DDD and any 
residuals associated with any nonservice-
connected disorders, including any 
identified cervical, shoulder, or upper 
extremity disorders.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the orthopedist should state 
this in the examination report.

Specifically, the orthopedist should note 
all orthopedic symptoms of the lumbar 
spine, and perform range of motion 
testing, and report range of motion 
findings in degrees.  Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The orthopedist should determine whether 
the Veteran's joint involved exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
joint identified is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  

The orthopedist should describe in detail 
the impact, if any, that the Veteran's 
service-connected lumbar spine DDD has on 
his employability as opposed to the 
impact the Veteran's non-service-
connected conditions have on his 
employability.

The neurologist should identify any and 
all nerves involved with the Veteran's 
lumbar spine DDD, note all neurological 
symptoms of the lower extremities 
associated with the Veteran's lumbar 
spine DDD, and perform complete sensory, 
motor, reflex, and strength testing.  The 
neurologist should also discuss the 
extent, if any, of paralysis of the 
nerves involved.  The neurologist should 
then provide an opinion as to the extent 
to which this disorder is disabling, 
preferably in qualitative terminology 
(mild, moderate, moderately severe, or 
severe).  

The neurologist should describe in detail 
the impact, if any, that the Veteran's 
service-connected lumbar spine DDD has on 
his employability as opposed to the 
impact the Veteran's non-service- 
connected conditions have on his 
employability.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



